     Case 3:21-cv-00148-GPC-KSC Document 4 Filed 03/16/21 PageID.73 Page 1 of 6



1
2
3
4
5
6
7
8                            UNITED STATES DISTRICT COURT
9                           SOUTHERN DISTRICT OF CALIFORNIA
10
11   STRIKE 3 HOLDINGS, LLC,                          Case No.: 3:21-cv-00148-GPC-KSC
12                              Plaintiff,
                                                      ORDER GRANTING EX PARTE
13   v.                                               APPLICATION FOR LEAVE TO
                                                      SERVE A THIRD-PARTY
14   JOHN DOE subscriber assigned IP
                                                      SUBPOENA PRIOR TO A RULE
     address 75.80.103.134,
15                                                    26(f) CONFERENCE
                                 Defendant.
16
                                                      [Doc. No. 3]
17
18         Before the Court is plaintiff Strike 3 Holdings, LLC’s (“plaintiff”) Ex Parte
19   Application for Leave to Serve a Third-Party Subpoena Prior to a Rule 26(f) Conference.
20   Doc. No. 3. For the reasons stated below, plaintiff’s application is GRANTED.
21                                    I.      BACKGROUND
22         On January 26, 2021, plaintiff filed a Complaint against defendant John Doe
23   subscriber assigned IP address 75.80.103.134 (“defendant”), asserting a single claim for
24   copyright infringement. See Doc. No. 1. Plaintiff alleges it “owns the intellectual property
25   to the Blacked, Blacked Raw, Tushy, and Vixen adult brands (the ‘Brands’), including the
26   copyrights to each of the motion pictures distributed through the Brands’ sites and the
27   trademarks to each of the Brand’s names and logos.” Doc. No. 3-2 at 4; Doc. No. 1 at ¶¶2,
28   47. Plaintiff alleges that defendant, using IP address 75.80.103.134, wrongly infringed

                                                  1
                                                                             3:21-cv-00148-GPC-KSC
     Case 3:21-cv-00148-GPC-KSC Document 4 Filed 03/16/21 PageID.74 Page 2 of 6



1    plaintiff’s copyrights by copying and distributing the constituent elements of plaintiff’s
2    copyrighted works using the BitTorrent protocol without plaintiff’s authorization,
3    permission or consent. Doc. No. 1 at ¶¶19-46.
4          Plaintiff seeks the Court’s leave to serve a subpoena pursuant to Fed. R. Civ. P. 45
5    on defendant’s internet service provider (“ISP”), Spectrum, to learn defendant’s identity.
6    Doc. No. 3-1 at 7. Plaintiff asserts that “[w]ithout this information,” it cannot serve
7    defendant, “nor pursue this lawsuit and protect its copyrights.” Id. at 8.
8                                  II.    LEGAL STANDARDS
9          Generally, discovery is not permitted without a court order before the parties have
10   conferred pursuant to Federal Rule of Civil Procedure 26(f). Fed. R. Civ. P. 26(d)(1). Yet,
11   “in rare cases, courts have made exceptions, permitting limited discovery to ensue after
12   filing of the complaint to permit the plaintiff to learn the identifying facts necessary to
13   permit service on the defendant.” Columbia Ins. Co. v. Seescandy.com, 185 F.R.D. 573,
14   577 (N.D. Cal. 1999) (citing Gillespie v. Civiletti, 629 F.2d 637, 642 (9th Cir. 1980)).
15   Courts permit early discovery “where the need for expedited discovery, in consideration of
16   the administration of justice, outweighs the prejudice to the responding party.” Semitool,
17   Inc. v. Tokyo Elec. Am., Inc., 208 F.R.D. 273, 276 (N.D. Cal. 2002) (applying “the
18   conventional standard of good cause in evaluating [a] request for expedited discovery”).
19         The Ninth Circuit has held that when the defendant’s identity is unknown at the time
20   the complaint is filed, courts may grant plaintiffs leave to take early discovery to determine
21   the defendant’s identity “unless it is clear that discovery would not uncover the identit[y],
22   or that the complaint would be dismissed on other grounds.” Gillespie, 629 F.2d at 642.
23   “A district court’s decision to grant discovery to determine jurisdictional facts is a matter
24   of discretion.” Columbia Ins. Co., 185 F.R.D. at 578 (citations omitted). “[T]o prevent
25   abuse of this extraordinary application of the discovery process and to ensure that the
26   plaintiff has standing,” the plaintiff must show “that an act giving rise to civil liability
27   actually occurred,” and that the requested discovery is aimed at identifying the person who
28   committed the act. Id. at 579-80.

                                                   2
                                                                               3:21-cv-00148-GPC-KSC
     Case 3:21-cv-00148-GPC-KSC Document 4 Filed 03/16/21 PageID.75 Page 3 of 6



1                                        III.   DISCUSSION
2          District Courts apply a three-factor test when considering motions for early
3    discovery to identify the defendant. Id. at 578-80. First, the plaintiff should “identify the
4    missing party with sufficient specificity such that the Court can determine that defendant
5    is a real person or entity who could be sued in federal court.” Id. at 578. Second, the
6    movant must describe “all previous steps taken to locate the elusive defendant” to ensure
7    that the plaintiff has made a good faith effort to identify and serve process on the defendant.
8    Id. at 579. Third, the plaintiff should establish that its suit against the defendant could
9    withstand a motion to dismiss. Id
10   A.    Identification of Missing Parties with Sufficient Specificity
11         A plaintiff can satisfy its burden of identifying the missing party with specificity by
12   “identify[ing] the unique IP addresses” of the allegedly infringing individuals and then
13   “us[ing] geolocation technology to trace these IP addresses to a point of origin.” Pink
14   Lotus Entm’t, LLC v. Does 1-46, No. C-11-02263 HRL, 2011 WL 2470986, at *3 (N.D.
15   Cal. June 21, 2011). Here, plaintiff determined that Spectrum provided the subject IP
16   address associated with defendant and used geolocation technology to trace the IP address
17   to an address located within this District. See Doc. No. 3-1 at 12; Doc. No. 3-2 at 26, 29.
18   Plaintiff confirmed the information before filing its Complaint and again before filing the
19   instant ex parte application. Doc. No. 3-2 at 29. The Court finds plaintiff has “sufficiently
20   shown” that defendant is a “real person[] likely residing in California who may be sued in
21   this Court.” Pink Lotus, 2011 WL 2470986, at *3.
22   B.    Previous Attempts to Locate Defendant
23         Next, plaintiff must identify all previous steps taken to identify the Doe defendant
24   in a good faith effort to locate and serve it. See Columbia Ins. Co., 185 F.R.D. at 579.
25   According to plaintiff, it “has been unable to identify any other way to go about obtaining
26   the identities of its infringers.” Doc. No. 3-1 at 14. This is the case because although
27   publicly available data allowed plaintiff to identify the specific ISP used by defendant as
28   well as the city associated with the IP address, it did not permit plaintiff to ascertain the

                                                    3
                                                                                3:21-cv-00148-GPC-KSC
     Case 3:21-cv-00148-GPC-KSC Document 4 Filed 03/16/21 PageID.76 Page 4 of 6



1    identity of the subscriber or actual defendant. Id. Plaintiff has also consulted with forensic
2    and cybersecurity experts. Id. Accordingly, the Court finds that plaintiff has made a good-
3    faith effort to identify and locate defendant before filing the instant applications. See Strike
4    3 Holdings, LLC v. Doe, No. 20-cv-00068-BAS-JLB, 2020 WL 1029011, at *4 (S.D. Cal.
5    Mar. 3, 2020).
6    C.       Ability to Withstand a Motion to Dismiss
7             Plaintiff’s Complaint alleges a single cause of action against defendant for direct
8    copyright infringement. See Doc. No. 1 at ¶¶49-54. Plaintiff alleges it “owns the
9    intellectual property to the Blacked, Blacked Raw, Tushy, and Vixen adult brands, including
10   the copyrights to each of the motion pictures distributed through the brands’ sites and the
11   trademarks to each of the brand names and logos.” Doc. No. 3-2 at 4; Doc. No. 1 at ¶¶2,
12   47. Plaintiff further alleges that defendant, using IP address 75.80.103.134, infringed
13   plaintiff’s copyrights by copying and distributing the constituent elements of plaintiff’s
14   copyrighted works, Blacked, Blacked Raw, Tushy and Vixen, using the BitTorrent protocol
15   without plaintiff’s authorization, permission or consent. Doc. No. 1 at ¶¶19-46, 51-54.
16   The Court finds plaintiff has alleged a prima facie case of direct copyright infringement
17   against defendant that would likely withstand a motion to dismiss for failure to state a
18   claim.
19            Plaintiff also bears the burden of establishing jurisdictional facts. See Columbia Ins.
20   Co., 185 F.R.D. at 578. Plaintiff, using geolocation technology, traced defendant’s IP
21   address to a point of origin within this District. Doc. No. 3-1 at 12; Doc. No. 3-2 at 29;
22   Doc. No. 1 at ¶10. These facts are sufficient to show “that it is likely that the [d]efendant
23   is located within the Southern District of California and is subject to the personal
24   jurisdiction of the Court.” Criminal Prods., Inc. v. Doe, No. 16-cv-02353-DMS-MDD,
25   2016 WL 6070355, at *3 (S.D. Cal. Oct. 17, 2016). The Court therefore finds plaintiff has
26   alleged enough facts to show it can likely withstand a motion to dismiss for lack of personal
27   jurisdiction.
28   ///

                                                     4
                                                                                 3:21-cv-00148-GPC-KSC
     Case 3:21-cv-00148-GPC-KSC Document 4 Filed 03/16/21 PageID.77 Page 5 of 6



1          For the same reason, venue appears proper. Civil actions for copyright infringement
2    “may be instituted in the district in which defendant or his agent resides or may be found.”
3    28 U.S.C.A. § 1400(1). A defendant is “found” for venue purposes where he is subject to
4    personal jurisdiction. Id. (footnote omitted). Further, plaintiff alleges venue is proper
5    because defendant allegedly committed the infringing acts complained of in this District.
6    Doc. No. 1 at ¶12. The Court finds that the Complaint could likely withstand a motion to
7    dismiss for improper venue.
8          Accordingly, the Court finds that plaintiff has adequately demonstrated that the
9    Complaint can likely survive a motion to dismiss.
10                                            ORDER
11         For the reasons set forth above, plaintiff’s Ex Parte Application is GRANTED. It
12   is hereby further ORDERED that:
13         1.     Plaintiff may serve a subpoena pursuant to Fed. R. Civ. P. 45 upon
14                Spectrum for the sole purpose of obtaining the name and address only of
15                defendant John Doe, based on the IP address listed for him in the
16                Complaint – 75.80.103.134. The subpoena shall not seek defendant’s
17                telephone number, email address, or Media Access Control (MAC)
18                address, as this information is not necessary for plaintiff to identify and
19                serve defendant.
20         2.     The return date of the subpoena must allow for at least forty-five (45) days
21                from service to production. If Spectrum intends to move to quash the
22                subpoena, it must do so prior to the return date of the subpoena. If a motion
23                to quash or other customer challenge is brought, Spectrum must preserve
24                the information sought by plaintiff pending resolution of the motion or
25                challenge.
26         3.     Spectrum shall have fourteen (14) calendar days after service of the
27                subpoena upon it to notify its subscriber that his/her identity has been
28                subpoenaed by plaintiff. The subscriber whose identity has been

                                                   5
                                                                              3:21-cv-00148-GPC-KSC
     Case 3:21-cv-00148-GPC-KSC Document 4 Filed 03/16/21 PageID.78 Page 6 of 6



1               subpoenaed shall have thirty (30) calendar days from the date of such
2               notice to challenge the disclosure to plaintiff by filing an appropriate
3               pleading with this Court contesting the subpoena.
4         4.    Plaintiff shall serve a copy of this Order with any subpoena served upon
5               Spectrum pursuant to this Order. Spectrum, in turn, must provide a copy
6               of this Order along with the required notice to the subscriber whose
7               identity is sought pursuant to this Order.
8         5.    Plaintiff may use the information disclosed pursuant to the subpoena only
9               in pursuing this litigation.
10        6.    No other discovery is authorized at this time.
11   IT IS SO ORDERED.
12   Dated: March 16, 2021
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                6
                                                                         3:21-cv-00148-GPC-KSC
